Plaintiff in error was tried and convicted of the crime of having possession of intoxicating liquors, with the intention of violating the provisions of the prohibition law in each of three cases. In case No. A-703, he was on February 2, 1910, sentenced to be confined for thirty days in the county jail and pay a fine of one hundred and fifty dollars. From which judgment he appealed by filing in this court on April 1, 1910, petition in error with case-made. In case No. A-726 he was, on February 17, 1910, sentenced to be confined in the county jail for ninety days and pay a fine of two hundred and fifty dollars. An appeal was taken by filing in this court on April 16, a petition in error with case-made. In case No. A-725, he was, on March 9, 1910, sentenced to be confined in the county jail for thirty days and pay a fine of two hundred dollars. An appeal was taken by filing in this court on April 16, petition in error with case-made. The assignments of error are similar in each case. It is insisted that the court erred in refusing to grant a change of judge in each case. The record shows the filing of the statutory affidavits for a change of judge conformable to sec. 1984 Snyder's Stat. This section was repealed by sec. 2012 Snyder's Stat. The application for change of judge was properly overruled in each case. We have carefully examined the record in each case. The evidence is conclusive as to the guilt of the defendant. The assignments of error are without merit. We are clearly of opinion that plaintiff in error had a fair and impartial trial in each case. Wherefore the judgment of the county court of Coal county in each of the foregoing causes is hereby affirmed and the same are remanded with directions to said county court to enforce its judgments therein. FURMAN, P.J., and ARMSTRONG, J., concur.